Citation Nr: 0631276	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota



THE ISSUE

Entitlement to service connection for tinnitus.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 decision by the RO.


FINDING OF FACT

The veteran has tinnitus that can be attributed to his period 
of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, tinnitus 
was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish service connection for 
tinnitus.  He says that the condition had its onset in 
service, and that it has become more noticeable over the 
course of the last 15 to 20 years.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Generally, in order to prove 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Board has reviewed the evidence of record in this case, 
and finds that it supports the veteran's claim.  Medical 
evidence shows that the veteran has been diagnosed with 
tinnitus.  He maintains that he was exposed to traumatic 
levels of noise during service, while working on heavy 
equipment.  His statements in that regard appear credible, 
inasmuch as his DD Form 214 shows that his military 
occupational specialty was general vehicle repairman.  His 
statements regarding the onset and progression of his 
tinnitus also appear credible.  Indeed, he has submitted 
corroborating statements from two individuals (his wife and a 
fellow serviceman) who confirm that he complained of tinnitus 
both during service and for many years thereafter.  Further, 
a VA examiner opined in June 2003 that noise exposure in 
service "may have contributed to his tinnitus."

The Board acknowledges that the record contains medical 
opinion evidence adverse to the veteran's claim.  However, it 
appears that the adverse opinions are based, at least in 
part, on a misunderstanding of the veteran's reported history 
(i.e., that he noticed tinnitus only in the last 15 to 20 
years).  The veteran has repeatedly indicated that his 
tinnitus had its onset in service, that it continued after 
service, and that it has become more noticeable over the 
course of the last 15 to 20 years.  Accordingly, and because 
tinnitus is a disability that is capable of lay observation, 
see, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002), 
the Board finds that the evidence supports the conclusion 
that his currently shown tinnitus can be attributed to his 
period of active military service.  The evidence, at a 
minimum, gives rise to a reasonable doubt on the question.  
38 C.F.R. § 3.102 (2006).  Service connection for tinnitus is 
therefore granted.

Because the Board is granting the veteran's appeal, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), have been satisfied with respect to the 
issue of service connection.  That matter is moot.


ORDER

Service connection for tinnitus is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


